Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed July 10,
2012.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00561-CV




                 IN RE TED LAWRENCE ROBERTSON, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                312th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2001-35725

                       MEMORANDUM OPINION

       On June 18, 2012, relator Ted Lawrence Robertson filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (West 2004); see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable Robert
Hinojosa, former judge of the 312th District Court of Harris County, to vacate a
protective order entered at a default hearing on August 15, 2001.        Relator was
subsequently convicted of violation of the protective order and claims the protective
order is void.
       Robert Hinojosa is no longer the judge of the 312th District Court. A writ of
mandamus will not issue against the new judge of a court for the action of a former judge.
Rather Rule of Appellate procedure 7.2 requires abatement of a pending original
proceeding so that the successor judge may consider the complained-of order of his or her
predecessor. Tex. R. App. P. 7.2; See In re Baylor Medical Center at Garland, 280
S.W.3d 227, 228 (Tex. 2008) (orig.proceeding). Here, since the record does not reflect
the motion was presented to the current trial judge, there is nothing for him to reconsider.

       Relator's application for writ of mandamus against a former district judge is
dismissed for lack of jurisdiction. See Tex. Gov't Code Ann. § 22.221(b)(1) (West 2004)
(providing that court of appeals may issue writ of mandamus against “a judge of a district
or county court in the court of appeals district”).



                                           PER CURIAM



Panel consists of Justices Boyce, Christopher and Jamison.




                                              2